GLICKSTEIN, J.,
concurring specially.
Donald Runner was shot and killed after codefendant Williams, appellant McDaniels, and three other youths agreed to fire in their direction in a park to scare Runner, the decedent. Witness Donaway was shot and wounded. Appellant testified at trial and admitted that he fired a gun, a .38, in the air. Codefendant Williams fired a 9mm pistol at the same time, but Williams did not testify.
I do not address the issues on appeal, but do address the fact that all involved in this case were youth; and that the tragedy here reminds us for whom the bell tolls.
Cynthia Tucker in The Palm Beach Post wrote, on November 7, 1989, about our children’s role models, saying:
So far, the evidence is largely anecdotal. But you and I both know it’s true. We hear about it on the news. More and more of America’s children are taking up firearms and killing. And being killed.
[[Image here]]
Perhaps that’s because children are watching us rather than listening to us. They learn from our example. Our homes have become arsenals. And we are vociferous about our right to keep weapons.
[[Image here]]
The problem of juvenile deaths by firearm has become so serious that the nation’s pediatricians took up the issue at their annual convention last week. Dr. Katherine Christoffel of Chicago said that 10 youngsters a day die from handguns nationwide.
[[Image here]]
According to a study recently released by Secretary of Health and Human Services Secretary Louis Sullivan, in 1987, more than 10 percent of the deaths of America’s children over 1 year old involved firearms.
Because our households are brimming over with guns- (approximately two guns for every three Americans), the problem is likely to grow into an epidemic. There are not enough padlocks around to keep all the guns out of the way of children and teens.
I know what the National Rifle Association would say, Guns don’t kill people. Children do.